               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ALAN M. BARTLETT,

                       Petitioner,
                                                     Case No. 18-CV-1854-JPS-JPS
 v.

 PAUL PENZONE,
                                                                     ORDER
                       Respondent.


       Petitioner filed this action on November 26, 2018 pursuant to 28

U.S.C. § 1651, the All Writs Act. (Docket #1).1 He is currently incarcerated

in the Maricopa County Jail in Arizona. Respondent Paul Penzone is the

Maricopa County Sheriff. Petitioner states that he is challenging a decision

of the Supreme Court of Wisconsin’s Office of Lawyer Regulation (“OLR”)

not to investigate or sanction Christopher Rawsthorne (“Rawsthorne”), an

Assistant United States Attorney in the Eastern District of Michigan. Id. at

1–2. He wants this Court to order that such an investigation be opened and

that he be afforded an evidentiary hearing therein. Id. at 10.

       Petitioner was indicted in the District of Alaska in 2013 and a

warrant was issued for his arrest. See United States v. Bartlett, 3:13-cr-00044-

RRB (D. Alaska). Petitioner was arrested in the Eastern District of Michigan,

made his initial appearance in that district, and was ordered detained and

transferred to the District of Alaska. See Fed. R. Crim. P. 5(c). Rawsthorne




       1Though Petitioner’s pleading is styled as a petition for a writ of habeas
corpus, it does not qualify as such, as Petitioner does not request immediate or
speedier release from custody.
represented the government at the proceedings in the Eastern District of

Michigan.

       Petitioner asserts three claims. First, he contends that Rawsthorne

violated his Sixth Amendment rights by prosecuting him pursuant to an

allegedly “fake” grand jury indictment and without a transcript of the

grand jury proceedings in hand. Id. at 4. Second, Petitioner believes that the

OLR violated his Eighth Amendment right to be free from cruel and

unusual punishment by refusing to investigate Rawsthorne. Id. at 6. Finally,

Petitioner argues that the OLR violated his due process right under the

Fourteenth Amendment by not conducting an evidentiary hearing related

to his complaint against Rawsthorne. Id. at 7.

       On November 28, 2018, Magistrate Judge William E. Duffin, to

whom this case was originally assigned, issued a report and

recommendation to this Court that this action be dismissed. (Docket #5).

The Court quotes the pertinent portion of the recommendation:

              Over the past roughly two months, Bartlett has filed
       four other very similar actions in district courts in the Ninth
       Circuit asking courts to order investigations by the California
       State Bar, see Bartlett v. Penzone, 2:18-cv-02598-TLN-DMC
       (E.D. Cal.) (filed Sept. 21, 2018); Bartlett v. Penzone, 2:18-cv-
       03052-CKD (E.D. Cal.) (filed Nov. 26, 2018), the Washington
       State Bar Association, Bartlett v. Penzone, 18-cv-01574-RAJ-
       JPD (W.D. Wash.) (filed Oct. 25, 2018), and the Alaska Bar
       Association, Bartlett v. Penzone, 1:18-cv-00013-JKS (D.
       Alaska) (filed October 9, 2018). Each action relates to some
       manner of alleged misconduct by a lawyer who crossed paths
       with Bartlett.
               There are a myriad of problems with Bartlett’s petition.
       Rather than detailing each of them, the court finds it most
       efficient to focus on the heart of Bartlett’s claim—that
       Rawsthorne somehow acted improperly when he represented
       the United States at a proceeding under Fed. R. Crim. P.


                                 Page 2 of 5
       5(c)(2) without having a transcript of the grand jury
       proceedings that resulted in the indictment against Bartlett.
              Grand jury proceedings are secret. Fed. R. Crim. P.
       6(d), (e)(2). There is absolutely no requirement that a
       prosecutor possess a transcript of a grand jury proceedings in
       order to proceed against a defendant. The vote of the grand
       jurors and the fact that at least 12 of the 16 to 23 grand jurors
       present concluded that probable cause existed to charge the
       defendant with the offenses alleged is reflected by the
       foreperson’s signature on the indictment. Nothing more is
       required. In short, even if this court could, by way of a petition
       under 28 U.S.C. § 1651 or any other form of action, order the
       Wisconsin Office of Lawyer Regulation to undertake an
       investigation, the facts alleged in Bartlett’s petition do not
       present a plausible claim of attorney misconduct. Therefore,
       the court finds no basis for the relief Bartlett seeks.

(Docket #5 at 1–3).

       Petitioner timely filed an objection to Magistrate Duffin’s

recommendation. (Docket #6). As to the first claim, Petitioner contends that

a transcript of a grand jury proceeding is necessary to create a valid

indictment, and that “where there is a valid grand jury, the transcript or

record of the proceeding becomes part of the record, usually lodged at Doc

#2 or Doc #3.” Id. at 5–6. Petitioner says that the grand jury indictment in

his case is fake and suggests that Rawsthorne knew or should have known

this when Petitioner made his initial appearance. Id. at 6. As to the second

claim, Petitioner argues that he has been harmed by Rawsthorne’s conduct,

and that the OLR’s refusal to investigate demonstrates deliberate

indifference to that harm. Id. at 7–8. As to the final claim, Petitioner

maintains that he made a prima facie showing sufficient to entitle him to an

evidentiary hearing. Id. at 8.




                                  Page 3 of 5
       This Court quite agrees with Magistrate Duffin’s analysis. Petitioner

gives no valid basis to disagree with the recommendation’s conclusion. His

belief that a transcript of grand jury proceedings must become part of the

record in his criminal case is simply wrong, and he cites no law or rule

requiring as much. Without any wrongdoing on Rawsthorne’s part, the

second and third claims must likewise fail. Magistrate Duffin is also correct

that there are many other deficiencies in the petition, including that Section

1651 is not a proper vehicle for this type of relief, that this District has no

connection to Petitioner’s criminal cases, and that success in this matter

would imply the invalidity of his criminal conviction in violation of the rule

set out in Heck v. Humphrey, 512 U.S. 477 (1994). But in any event, there is

no error in Magistrate Duffin’s recommendation, and this Court will

therefore adopt the same. This action will be dismissed with prejudice.

       Finally, on December 14, 2018, Petitioner filed a notice of appeal of

Magistrate Duffin’s recommendation. (Docket #7). This was, of course,

premature, as the recommendation was not a final order of dismissal.

Petitioner also filed a motion for leave to proceed on his appeal in forma

pauperis. (Docket #8). Petitioner may not proceed without prepayment of

the filing fee on appeal if the Court certifies in writing that the appeal is not

taken in “good faith.” 28 U.S.C. § 1915(a)(3). To determine whether

Petitioner takes the appeal in “good faith,” the Court must determine

whether “a reasonable person could suppose that the appeal has some

merit.” Walker v. O'Brien, 216 F.3d 626, 632 (7th Cir. 2000); see also Lee v.

Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). In light of the foregoing, no

reasonable person would believe that Petitioner’s action has any merit. The

Court will, therefore, deny his motion for leave to proceed in forma pauperis

on appeal.


                                  Page 4 of 5
      Accordingly,

      IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #5) be and the same is hereby ADOPTED;

      IT IS FURTHER ORDERED that Petitioner’s petition for a writ

pursuant to 28 U.S.C. § 1651 (Docket #1) be and the same is hereby

DENIED;

      IT IS FURTHER ORDERED that Petitioner’s motion for leave to

proceed on appeal in forma pauperis (Docket #8) be and the same is hereby

DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 25th day of January, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 5 of 5
